Title: To Alexander Hamilton from William S. Smith, 16 May 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            East Chester May 16th. 1799.
          
          On the arrival of Capt. Fondy I have made the necessary arrangements, for recruiting in the second Grand Divission, he will of course call on you, for any additional orders which you may conceive necessary to give
          Considering the present situation of the interior of the Regiment, I should think the service would be benifitted, by the appointment of Capt. Fondy to the vacant majority, the reservation made by the War-office however proper and judicious in the first instance, would have an unpleasant effect, if pressed into operation in the present case, alway’s disposed to submit to superior Judgement, and the operation of previously well digested systems, I have the Honor to be, Sir, Your most Obedt. & very Humble Servt.
          
            W. S. Smith
          
        